DETAILED ACTION
This non-final Office action is in reply to the response received on February 2, 2021. Claims 1, 13-16, 28, and 32-37 are pending. Claims 2-12, 17-27, and 29-31 stand cancelled. Claims 32-37 are presented as new claims. Claims 1, 16, and 34 are in independent form.

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on February 2, 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,376,781 (“the ‘781 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the ‘781 anticipate claims 1, 16, and 34.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-16, 28, and 32-37  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 (line 8) includes “gameplay” - it is unclear whether this limitation is the same as the “gameplay” recited on line 2 of claim 1. Claims 16 and 34 include similar limitations and are rejected to for the same reason.

Claim 1 (line 8) includes “a video game” - it is unclear whether this limitation is included as one of, or is different from, the "video games" recited on line 2 of claim 1. Claims 16 and 34 include similar limitations and are rejected to for the same reason.

Claim 1 (lines 13-14) includes “the game log” - there is insufficient antecedent basis for this limitation. Claims 16 and 34 include similar limitations and are rejected to for the same reason.

Claim 1 (line 15) includes “a video game stream” - it is unclear whether this limitation is included as one of, or is different from, the "video game streams" recited on lines 1 -2 of claim 1. Claims 16 and 34 include similar limitations and are rejected to for the same reason.

Claim 1 (lines 15-16) include “a game log" - it is unclear whether this limitation is: (a) included as one of, or is different from, the "game logs" recited on line 6 of claim 1; and (b) the same as, or different from the “first game log” recited on line 7. Claims 16 and 34 include similar limitations and are rejected to for the same reason.




Claim 1 (line 16) include “a metadata track" - it is unclear whether this limitation is included as one of, or is different from, the "metadata tracks" recited on line 10 of claim 1. Further, based on a review of lines 17-18 of claim 1, it is unclear whether the limitation at issue is the same as, or different from, the "first metadata track" recited on lines 12-13 of claim 1 or the “second metadata track” recited on line 13. Clarification is requested. Claims 16 and 34 include similar limitations and are rejected to for the same reason.

Claim 1 (line 18) includes “the user” - there is insufficient antecedent basis for this limitation. Claims 16 and 34 include similar limitations and are rejected to for the same reason.

The dependent claims are rejected to for their incorporation of the above based on their dependencies on independent claims 1,16, and 34.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 16, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0214012 to Nishikawa (“Nishikawa”).

Regarding claim 1, Nishikawa discloses: 
A computer implemented method of generating and providing video game streams for playback of gameplay of video games, the method being implemented in a computer having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method,  (see at least [0024] and [0038]) the method comprising: 
causing, by the computer, a plurality of game logs to be stored in a memory, the plurality of game logs comprising at least a first game log that specifies at least a first event that occurred during gameplay of a video game to which the first game log relates and information that indicates at least a first time in which the first event occurred during the gameplay; (see at least FIG. 2 and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicates times in which the events occurred during gameplay; see also at least [0051] which discloses that the interpreted computer receives and stores the log data (which includes the interpreted game logs))
causing, by the computer, a plurality of metadata tracks to be stored in the memory, wherein each one of the plurality of metadata tracks is associated with and annotates at least one of the plurality of game logs, the plurality of metadata tracks including at least a first metadata track associated with the first game log and a second metadata track associated with the game log; (see at least FIG. 2 and the corresponding description thereof, wherein the information under the command parameters may be interpreted as the metadata tracks; see also at least [0051] which discloses that the interpreted computer receives and stores the log data (which includes the interpreted metadata tracks))
receiving, by the computer, a request to access a video game stream that includes a game log and a metadata track; (see at least [0019], [0060] and S110 of FIG. 3; see also [0024])
identifying, by the computer, responsive to the request, the game log and at least one of the first metadata track or the second metadata track to be provided to the user; (see at least [0060])
generating, by the computer, the video game stream based on the game log and the at least one of the first metadata track or the second metadata track; and  (see at least [0024]-[0025])
causing, by the computer, the video game stream to be provided to the user via a network. (see at least [0034]-[0036])

Claims 16 and 34 include substantially the same limitations as claim 1, and are thus rejected to for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 28, 32-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of U.S. Patent Publication No. 2009/0082095 to Walker et al. (“Walker”).

Regarding claim 13, Nishikawa discloses each of the limitations of claim 1 as discussed above, and does not appear to expressly discloses: 
obtaining, by the computer, localized content associated with the game log, the first metadata track, or the second metadata track, wherein the video game stream is generated based on the localized content.

Walker discloses: 
obtaining, by the computer, localized content associated with the game log, the first metadata track, or the second metadata track, wherein the video game stream is generated based on the localized content. (see at least [0149])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa such that Nishikawa’s computer would obtain localized content associated with a game log, the first metadata track, or the second metadata track, wherein the video game stream is generated based on the localized content (as taught by Walker) because this concept is a known configuration in gaming that provides recordings player reaction to the resolution of an outcome (as discussed in at least [0149] of Walker). Also, as set forth above, the combination of Nishikawa and Walker discloses each element claimed, with the 

Regarding claim 14, the Nishikawa/Walker combination discloses each of the limitations of claim 13 as discussed above, and further discloses: 
wherein the request comprises a request for one or more game logs associated with a particular language, and the localized content is obtained based on the particular language that was requested. (see Walker. More specifically, see at least [0149] of Walker)

Regarding claim 15, the Nishikawa/Walker combination discloses each of the limitations of claim 13 as discussed above, and further discloses: 
identifying, by the computer, a geographic location from which the request originated, wherein the localized content is obtained based on the identified geographic location. (see Walker. More specifically, see at least [0149] of Walker)

Claims 28, 32-33 (and 35-37) include substantially the same limitations as claims 13-15, respectively. In view thereof, claims 28, 32-33 (and 35-37) are rejected to for the same reason as claims 13-15, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715